Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shunt element (claim 11), and the undercut element (claim 1), the tongue and the groove (claims 6 and 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 and 13 recite a tongue element. It is unclear if the protrusion comprises the tongue, or if the tongue is a separate element. Further, it is unclear if the recess and the groove are the same feature, or separate elements. Appropriate correction required.  





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kohl et al. (US 5,774,957).

With respect to claim 16, A watch band comprising: a band strap comprising: a mesh of interlocking links (46,44); and a protrusion forming an end of the band strap (Figure 22, 212)) and a tab (200)  configured to couple to the band strap, the tab comprising a recess (204) having an undercut (210)  wherein the protrusion of the band strap is configured to mechanically engage the undercut to attach the band strap to the tab (Figure 22). 

With respect to claim 18, wherein the protrusion is a T-shaped protrusion (Figure 22, 222)

	With respect to claim 19, during assembly, the device is capable of being used in the manner recited, such that the protrusion is received by the recess (204) when the protrusion is aligned with an opening portion of the recess (Figure 22); and after assembly, the protrusion is configured to mechanically engage the undercut of the recess when rotated (Figures 22-24)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, and 12 -15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al WO 2015/031501 in view of Wolfgang (US 2009/003949). The device of Inagaki e et al discloses,
With respect to claim 1, as best understood, A watch band comprising: a band strap (12)  comprising; a loop (19) defining a hole (Figure 29) for receiving the band strap (12); and a magnetic tab (14) comprising: a magnet (14) configured to magnetically couple to the band strap (Figure 5);  The device of Inagaki et al substantially discloses the claimed invention but is silent with respect to how 14 is attached to the strap, and therefore lacking the device having protrusion and a recess as recited.
The device of Wolfgang discloses a protrusion (11)  forming an end of the band strap (Figure 1) and a recess (12)  having an undercut (17), wherein the protrusion of the band strap (11) is configured to mechanically engage the undercut to attach the band strap to the magnetic tab (Figure 3)

With respect to claim 2, wherein the protrusion is formed at an angle (11) with respect to a central plane of the band strap (Figure 3).

With respect to claim 3,  during assembly, is a product by process limitation, the prior art meets the structured as recited and therefore would be capable of being assembled in the manner recited, such that the protrusion is received by the recess when the protrusion  aligned with an opening portion of the recess (Figure 3); and after assembly, the protrusion is configured to mechanically engage the undercut of the recess when rotated (Figure 3, when 12 is rotated).
With respect to claim 4, The device of Iganaki et al. teaches the band strap is formed from a metallic mesh of interlocking links (66); and a portion of an edge of the band strap has been removed  (67) to create a substantially flattened surface (Figure 27A). 

With respect to claim 12, A watch band comprising:
a band strap (202) comprising; a loop (19)  defining a hole  (Figure 3) for receiving the band strap (Figure 29) and a magnetic tab (14) comprising a magnet configured to magnetically couple to the band strap  (Figure  30).  The device of Inagaki et al. substantially discloses the claimed invention but is silent with respect to how the tab is attached and therefore lacking the device having protrusion and a recess as recited.

The device of Wolfgang discloses a protrusion (11)  forming an end of the band strap (Figure 1)  and a recess (9,12)  having an undercut (17) , wherein: the recess is configured to receive the protrusion (11) while the magnetic tab forms a first angle (100) with respect to the end of the band strap; and the protrusion is configured to be secured within the recess (when 12 is rotated) while the magnetic tab forms a second angle with respect to the end of the band strap (Figure 30).

With respect to claim 13, as best understood,  the magnetic tab includes a groove (110, edge to the recess)  feature formed along an edge of the magnetic tab (110); the band strap includes a tongue (150)  feature formed in the end of the band strap; and the tongue feature of the band strap is mechanically engaged with the groove feature of the magnetic tab.
With respect to claim 14, wherein the protrusion is a T-shaped protrusion (see extension at the top of 11).
It would have been obvious to a person having ordinary skill in the art at the time the invention as effectively filed to utilize the connection of the tab to the strap, as taught by Wolfgang in order to provide the clasp to reopened and replaced (para 0008). 

Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al and Wolfgang, as applied above, in further view of Siska (US 2,451,780).  The device of Inagaki et al. substantially discloses the claimed invention but is lacking crescent features. The device of Siska teaches, wherein multiple pairs of crescent features (Figure 3)  are formed by a portion of the interlocking links  (22, 64) that have been substantially flattened (Figure 2)

With respect to claim 15, wherein the band strap further comprises a mesh of interlocking links.(66, 22).
It would have been obvious to a person having ordinary skill in art at the time the invention was effectively filed to utilize the band of Siska, in place of the band of Iganaki et al,  in order to provide a flexible, durable band. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl et al. in view of Harrell (US 2004/0154143). The device of Kohl et al. substantially discloses the claimed invention but is lacking a magnet.
The device of Harrell discloses a tab (28) is magnetically coupled (26) to the strap (Figure 1). 
It would have been obvious to utilize the magnetic connection taught by  Harrell, for the tab and the strap of Kohl et al. in order to provide a quick release connection.



	Allowable Subject Matter
Claims 6-  11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732